     Case 3:20-cv-01302-JAH-BGS Document 9 Filed 08/10/20 PageID.162 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   B&B LAMPLIGHTER OCEANSIDE                         Case No.: 20cv1302-JAH (BGS)
     MOBILEHOME PARK, LLC,
12
                                      Plaintiff,       ORDER WITHDRAWING
13                                                     DEFENDANTS’ MOTION TO
     v.                                                DISMISS AND FOR PLAINTIFF TO
14
                                                       FILE AN AMENDED COMPLAINT
     WESCO INSURANCE COMPANY,
15
     AMTRUST NORTH AMERICA, INC.,
16   AND SEDGWICK CLAIMS
     MANAGEMENT, INC.,
17
                                   Defendants.
18
19         Pending before the Court is the parties’ joint motion to withdraw Defendants’
20   Westco Insurance Company et al.’s (“Defendants”) motions to dismiss (Doc Nos. 3, 4) and
21   for Plaintiff B&B Lamplighter Oceanside Mobilehome Park, LLC (“Plaintiff”) to file an
22   amended complaint. See Doc. No. 7.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   1
                                                                             20cv1302-JAH (BGS)
     Case 3:20-cv-01302-JAH-BGS Document 9 Filed 08/10/20 PageID.163 Page 2 of 2



1         Upon review of the motion and good cause appearing, the parties’ motion is
2    GRANTED. Accordingly, IT IS HEREBY ORDERED:
3         1. Defendants’ motions to dismiss shall be withdrawn (Doc. Nos. 3, 4).
4         2. Plaintiff shall file an amended complaint no later than August 21, 2020.
5         IT IS SO ORDERED.
6
7
8    DATED: August 10, 2020
9
                                                _________________________________
10                                              Hon. John A. Houston
                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                             20cv1302-JAH (BGS)
